White, Presiding Judge.
This appeal is from a judgment of conviction in the county court for wilfully obstructing a public road. We can scarcely credit it that appellant was convicted upon the evidence alone which is disclosed in the record before us. If so, then we do not hesitate to say that there is not a particle of evidence going to establish in law his guilt of the charge for which he has been convicted. (Shubert v. The State, 16 Texas Ct. App., 645.)
The judgment is reversed and the cause remanded for another trial.

Reversed and remolded,

[Opinion delivered January 17, 1884.]